Citation Nr: 0312181	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-16 448	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for verrucae vulgaris 
(warts) on the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from February 1979 to April 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1993 rating decision from the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran was afforded a hearing in 
May 1998 before a Member of the Board, who has since retired.  
A transcript of the hearing is of record.  The Board notified 
the veteran of his right to a further Board hearing in a 
letter dated in March 2003.  The veteran was further advised 
that if he did not respond within 30 days of that letter it 
would be assumed that no further hearing was desired.  The 
veteran did not respond.


REMAND

When this case was before the Board in December 1998, it was 
remanded for further development.  While the case was in 
remand status, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the RO has failed to comply with the 
notification requirements of the VCAA and the implementing 
regulations.

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  The RO should issue the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  
Specifically, the RO should inform the 
veteran that medical evidence showing 
that he currently has the disabilities 
for which service connection is sought 
and medical evidence of a nexus between 
the current disabilities and his military 
service are required to substantiate his 
claims.  He should be requested to 
provide any medical records, not already 
provided, pertaining to post-service 
treatment or evaluation of him for either 
of the disabilities at issue.  He should 
also be informed that the RO will assist 
him in obtaining such evidence if he 
provides sufficient identifying 
information and any necessary 
authorization.  He should also be 
requested to submit statements from any 
persons who are able to corroborate that 
he had warts and/or back complaints 
during his military service and 
statements from any persons who are able 
to corroborate a continuity of pertinent 
symptomatology following his discharge 
from service.  In addition, he should be 
requested to submit a statement from a 
physician or other health care 
professional with appropriate expertise 
supporting his contention that his 
claimed disabilities are etiologically 
related to his military service.  In 
addition, the RO must inform the veteran 
that the evidence and information 
requested of him must be submitted within 
one year of the RO's notification letter.  

2.  After the above has been completed, 
the RO should attempt to obtain any 
pertinent evidence identified by the 
veteran and undertake any other actions 
it deems to be required to comply with 
the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159. 3.326 
(2002).  In particular, the RO should 
consider whether an examination is 
indicated based on additionally received 
evidence or information.

3.  After all indicated development has 
been completed, to the extent possible, 
the RO should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted in this case.  The veteran need take no 
action until otherwise notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

